Citation Nr: 0320083	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  02-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left fibula, currently evaluated at 20 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from October 1948 to February 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Albuquerque, New Mexico Regional Office (RO).

In September 2002, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to 
an increased rating for residuals of a fracture of the left 
fibula, currently evaluated at 20 percent, has been obtained 
by the RO.

2.  The symptomatology of the veteran's residuals of a 
fracture of the left fibula is equivalent to malunion of the 
tibia and fibula with marked ankle disability.  There is no 
showing of symptomatology equivalent to nonunion of the tibia 
and fibula. 


CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent, 
but no more, for residuals of a fracture of the left fibula 
have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5262 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to an increased rating for residuals 
of a fracture of the left fibula.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to this issue.  See 38 U.S.C.A. § 5103A 
(West 2002).  In this regard there has been notice as to 
information needed, a VA examination has been provided, a 
hearing before a Veterans Law Judge has been held, and there 
have been a rating decision and a statement of the case sent 
to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate the claim.  
The discussions in the rating decision, the statement of the 
case, supplemental statements of the case, and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
regarding the VCAA was sent to the veteran in July 2001, and 
further, the VCAA criteria was provided in the March 2002 
supplemental statement of the case (SSOC).  The SSOC and 
letters from the VA provided notification to the claimant and 
to the claimant's representative of any information, and 
medical or lay evidence, not previously submitted that is 
necessary to substantiate the claims; and notice of which 
evidence, if any, the claimant is being expected to obtain 
and submit, and which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

It is noted that at the August 2001 VA examination, the 
veteran reported receiving Social Security benefits in 1984; 
there is no showing that any treatment records associated 
with the receipt of Social Security benefits should be 
obtained as they would predate the current claim by 
approximately 15 years.  In situations where it is not 
indicated how particular records might be useful, there is no 
need to obtain the records.  See Holoway v. Brown, 4 Vet. 
App. 454 (1993).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service connected residuals of a fracture of 
the left fibula, two inches above distal end, is rated at 20 
percent under Diagnostic Code 5262 which pertains to 
impairment of the tibia and fibula.  Under this Diagnostic 
Code, a 20 percent evaluation is warranted for malunion of 
the tibia and fibula with moderate knee or ankle disability; 
a 30 percent evaluation is warranted for malunion of the 
tibia and fibula with marked knee or ankle disability; and a 
40 percent evaluation is assignable for nonunion of the tibia 
and fibula, with loose motion, requiring brace.  38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2002).

In this case, the record supports the assignment of a 
disability evaluation to 30 percent for the veteran's 
residuals of a fracture of the left fibula.  At the most 
recent VA examination in August 2001, the veteran reported 
using a wheelchair and ambulating with a left arm Lofstrand 
crutch and ankle-foot orthosis of the left foot with a built 
up shoe.  The veteran began using a motorized wheelchair in 
1998 because of shoulder problems.  The veteran did his own 
activities of daily living and lived in a handicapped 
equipped apartment, drove an car, and used a tilt-and-tote 
for his motorized wheelchair.  He ambulated only for short 
instances.  The veteran took morphine daily for the last one 
and one half years for shoulder and leg pain.  The veteran 
reported that his left ankle had never been fused and that he 
had a knee fusion in 1984.  The veteran reported constant 
pain of the both the ankle and knee, a seven to eight out of 
ten, and that he minimized walking because of the left knee 
and ankle pain.  The ankle measurements were 29 centimeters, 
right ankle, and 28 centimeters, left ankle.  The veteran 
stated he could not dorsiflex, plantar flex, invert, or evert 
the foot voluntarily.  Passive movement of the ankle was to 0 
degrees of dorsiflex, to 15 degrees of plantar flex, to 20 
degrees of medial deviation (inversion), and to 20 degrees 
lateral deviation (eversion).  The veteran was able to walk 
around his wheelchair using a left Lofstrand crutch and he 
had no imbalance to his gait with the crutch.  The x-rays 
showed post traumatic deformity of the medial malleolus and 
distal left fibula; healed fracture.  The ankle mortis was 
well maintained.  There was minimal lucency involving the 
medial aspect of the talar dome which could be early OCD 
formation.  The impression was residual fracture of the left 
fibula with osteoarthritis and that despite a left knee 
fusion, the veteran had never had a left ankle fusion to 
manage pain.

At the Board hearing in September 2002, the veteran wore a 
brace of the ankle.  He additionally wore a built up shoe due 
to the prior left knee fusion.  He reported several fractures 
of the ankle.

Therefore, while some of the veteran's symptomatology may be 
due to non-service connected factors, including the left knee 
fusion, in this case, resolving all reasonable doubt in favor 
of the veteran, the Board finds that the evidence is at least 
in equipoise that the veteran has symptomatology which merits 
a 30 percent disability evaluation under Diagnostic Code 5262 
for malunion of the tibia and fibula with marked ankle 
disability.  The veteran wears a brace, reports constant pain 
for which he is prescribed morphine, and is unable to 
actively move the ankle.  Essentially, the veteran's symptoms 
approximate malunion with marked ankle disability.  A higher 
evaluation is not warranted however, as there is no showing 
of objective examination findings of nonunion, despite the 
veteran's wearing of a brace, as the x-ray findings showed 
healed fracture and the veteran was able to passively move 
the ankle.  Therefore, resolving reasonable doubt in the 
veteran's favor, an evaluation of 30 percent for residuals of 
a fracture of the left fibula is warranted.


ORDER

Entitlement to a 30 percent rating, but no more, for 
residuals of a fracture of the left fibula, is granted, 
subject to the law and regulations pertaining to the payment 
of monetary benefits.


	
                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

